D. E. Wentz, as plaintiff, sued C. H. Barrett to recover the value of one sow and six shoats, as for a conversion, of the alleged value of $140. He sought, also, to recover, in addition to the above, the sum of $25, the alleged value of a litter of pigs, the increase of said sow after the conversion, and also the sum of $235 exemplary damages. The defendant interposed special exceptions covering the last two items, which were sustained by the court. The defendant neither amended, nor asked leave to amend, his petition. The cause proceeded to trial, and resulted in a verdict and judgment for the plaintiff for $43.86, and the defendant has appealed.
Upon sustaining appellant's special exceptions, the court should have dismissed appellee's cause of action, since by this ruling the amount in controversy was reduced to the sum of $140, an amount not within the jurisdiction of the county court. Such has been the uniform holding, so far as we are advised, since Haddock v. Taylor, 74 Tex. 216, 11 S.W. 1093.
The judgment of the county court is therefore reversed, and judgment here entered dismissing appellee's cause of action, for want of jurisdiction in the county court.
Reversed and dismissed.